Title: Matthew Brown to Thomas Jefferson, 20 December 1817
From: Brown, Matthew
To: Jefferson, Thomas


                    
                        Sir,
                        Lynchburg
20th December 1817
                    
                    I have two  objection to a Referance to the Lynchburg prices for Brickwork 1st as I have Some Influanc as to the price & wishh to avoid Suspicion 2ndly Dislike the mode of doing buisiness on that account I submit to It with Reluctance but am Satisfied the prices Should be no higher than those of  Lynchburg I would not be bound that  Knight shou’d Do the front work but would Say that the Franklin Hotell Shoud be the model Should your Brothern Concur with  you In giving me the Jobb you’l be So good as to give me the Earliest earliest  possible Information
                    
                        yr
                        Matt, Brown
                    
                